PER CURIAM:
William R. Abbott, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Abbott v. United States, No. 2:ll-cv-00567-RGD-TEM (E.D.Va. Nov. 10, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *133and argument would not aid the decisional process.

AFFIRMED.